DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Claim Objections
Claims 1-2, 4-9, 19, 23, 24, and 25 are objected to because of the following informalities:
Claim 1 recites “a surface of the material layer from the substrate” (line 9) which should be replaced with “a surface of the material layer away from the substrate” to clarify the language.
Claim 24 depends on withdrawn claim 10, and should have its status in the claim listing identified as "withdrawn-new." (see MPEP §714).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0175506 to Heo et al. (hereinafter Heo) in view of Heo et al. (US Patent No. 9,735,233, hereinafter Heo (‘233)).
With respect to claim 1, Heo discloses a field effect transistor (Heo, Figs. 1, 2A-2B, ¶0009-¶0018, ¶0035-¶0044), comprising:
       a source (11) (Heo, Figs. 1, 2A-2B, ¶0037, ¶0040) and a drain (12);
       a channel (e.g., a semiconductor layer 13 and a graphene layer 14) (Heo, Figs. 1, 2A-2B, ¶0037, ¶0041, ¶0043) disposed between the source (11) and the drain (12), and comprising a laminate of a second graphene film (e.g., the graphene layer 14) and a material layer (13) having semiconductor properties, the second graphene film (e.g., 14) being formed of bilayer graphene (e.g., graphene layer including one layer through four layers) (Heo, Figs. 1, 2A-2B, ¶0037, ¶0043); and
       a gate (16) disposed on the laminate and electrically insulated (e.g., with a gate insulating layer 15) (Heo, Figs. 1, 2A-2B, ¶0037, ¶0044) from the laminate,
       wherein the source (11) and the material layer (13) are in direct contact with a surface of a substrate (e.g., 10) (Heo, Figs. 1, 2A-2B, ¶0037, ¶0039), and the second graphene film (e.g., 14) is disposed directly on a first part of a surface of the material layer (13) away from the substrate (10) and physically separated from the substrate (10) by the material layer (13); 
       wherein a projection of the source (11) (Heo, Figs. 1, 2B, ¶0037) on the surface of the substrate (10) adjacent to a projection of the second graphene film (14) on the surface of the substrate (10);
       wherein a gate insulating layer (15) (Heo, Figs. 1, 2B, ¶0037, ¶0044) is disposed directly on a surface of the second graphene film (14) away from the material layer (13) and directly on a second part of the surface of the material layer (13) away from the substrate (10), and the second part is not covered by the second graphene film (14); and
       wherein the gate (16) is disposed on a surface of the gate insulating layer (15) away from the substrate.
Further, Heo does not specifically discloses that the source being made of a first graphene film; wherein the first graphene film is in direct contact with a surface of a substrate; wherein the first graphene film is physically disconnected from the second graphene film, and a projection of the first graphene film on the surface of the substrate is adjacent to a projection of the second graphene film on the surface of the substrate.
However, Heo (‘233) teaches a field effect transistor (Heo (‘233), Figs. 29A-29B, Col. 25, lines 59-67; Col. 26, lines 64-67; Col. 27, lines 1-21) comprising the source and drain electrodes each includes a 2D material layer such as graphene, for example, a first graphene layer (99) under the first source/drain electrode (104D) and a second graphene layer (98) under the second source/drain electrode (104S), wherein the first graphene film is physically disconnected from the second graphene film, and a projection of the first graphene film (99) on the surface of the substrate (96) adjacent to a projection of the second graphene film (98) on the surface of the substrate (96); by including the 2D material layer (99) (Heo (‘233), Figs. 29A-29B, Col. 27, lines 2-4) to the source/drain electrode, an energy band gap between the source/drain electrode and the substrate is adjusted.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the field effect transistor of Heo by forming each the source/drain electrode including a graphene layer as taught by Heo (‘233) to have the field effect transistor, wherein the source being made of a first graphene film; wherein the first graphene film is in direct contact with a surface of a substrate; wherein the first graphene film is physically disconnected from the second graphene film, and a projection of the first graphene film on the surface of the substrate is adjacent to a projection of the second graphene film on the surface of the substrate in order to provide improved graphene-type device having controlled energy band gap of the source/drain electrode, and high mobility, and improved performance characteristics (e.g., a low operating voltage and sub-threshold swing value) (Heo (‘233), Col. 1, lines 57-58; Col. 27, lines 2-4).
Regarding claim 2, Heo in view of Heo (‘233) discloses the field effect transistor according to claim 1. Further, Heo discloses the field effect transistor, wherein the source (e.g., 11) (Heo, Figs. 1, 2B, ¶0037, ¶0041) is in electrical contact with the channel (e.g., a semiconductor layer 13).
Regarding claim 5, Heo in view of Heo (‘233) discloses the field effect transistor according to claim 1. Further, Heo discloses the field effect transistor, wherein the material layer (13) (Heo, Figs. 1, 2B, ¶0037, ¶0041) having semiconductor properties is n-doped or p-doped.
Regarding claim 7, Heo in view of Heo (‘233) discloses the field effect transistor according to claim 1. Further, Heo discloses the field effect transistor, wherein the drain (12) (Heo, Figs. 1, 2B, ¶0037, ¶0040) is formed of the material layer having semiconductor properties (e.g., polysilicon).
Regarding claim 8, Heo in view of Heo (‘233) discloses the field effect transistor according to claim 1. Further, Heo discloses the field effect transistor, wherein the drain (12) (Heo, Figs. 1, 2B, ¶0037, ¶0040) is formed of a metal.
Regarding claim 9, Heo in view of Heo (‘233) discloses the field effect transistor according to claim 1. Further, Heo discloses the field effect transistor, wherein the material layer (13) (Heo, Figs. 1, 2B, ¶0041) having semiconductor properties is formed by silicon, III-V group semiconductor material, or II-VI group semiconductor material, but does not specifically disclose that the material layer having semiconductor properties is formed by at least one of: a carbon nanotube, a semiconductor nanowire, a two-dimensional semiconductor material, and a three-dimensional semiconductor material.
However, Heo (‘233) teaches the field effect transistor, wherein the material layer (36) (Heo (‘233), Figs. 1, 3, Col. 10, lines 18-22) having semiconductor properties is formed by at least one of: a two-dimensional semiconductor material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the field effect transistor of Heo/Heo (‘233) by forming the material layer form a semiconductor material as taught by Heo (‘233) to have the field effect transistor, wherein the material layer having semiconductor properties is formed by at least one of: a two-dimensional semiconductor material in order to provide improved graphene-type device having controlled energy band gap of the source/drain electrode, and high mobility, and improved performance characteristics (e.g., a low operating voltage and sub-threshold swing value) (Heo (‘233), Col. 1, lines 57-58; Col. 27, lines 2-4).
With respect to claim 19, Heo discloses an electronic device comprising a field effect transistor (Heo, Figs. 1, 2A-2B, ¶0009-¶0018, ¶0035-¶0044), the field effect transistor comprising:
       a source (11) (Heo, Figs. 1, 2A-2B, ¶0037, ¶0040) and a drain (12);
       a channel (e.g., a semiconductor layer 13 and a graphene layer 14) (Heo, Figs. 1, 2A-2B, ¶0037, ¶0041, ¶0043) disposed between the source (11) and the drain (12), and comprising a laminate of a second graphene film (e.g., the graphene layer 14 on a top surface of the semiconductor layer 13) and a material layer (13) having semiconductor properties, the second graphene film (e.g., 14) being formed of bilayer graphene (e.g., graphene layer including one layer through four layers) (Heo, Figs. 1, 2A-2B, ¶0037, ¶0043); and
       a gate (16) disposed on the laminate and electrically insulated (e.g., with a gate insulating layer 15) (Heo, Figs. 1, 2A-2B, ¶0037, ¶0044) from the laminate;          
       wherein the source (11) and the material layer (13) are in direct contact with a surface of a substrate (e.g., 10) (Heo, Figs. 1, 2A-2B, ¶0037, ¶0039), and the second graphene film (e.g., 14) is disposed directly on a first part of a surface of the material layer (13) away from the substrate (10) and physically separated from the substrate (10) by the material layer (13);
      wherein a projection of the source (11) (Heo, Figs. 1, 2B, ¶0037) on the surface of the substrate (10) adjacent to a projection of the second graphene film (14) on the surface of the substrate (10);
       wherein a gate insulating layer (15) (Heo, Figs. 1, 2B, ¶0037, ¶0044) is disposed directly on a surface of the second graphene film (14) away from the material layer (13) and directly on a second part of the surface of the material layer (13) away from the substrate (10), and the second part is not covered by the second graphene film (14); and
       wherein the gate (16) is disposed on a surface of the gate insulating layer (15) away from the substrate.
Further, Heo does not specifically discloses that the source being made of a first graphene film; wherein the first graphene film is in direct contact with a surface of a substrate; wherein the first graphene film is physically disconnected from the second graphene film, and a projection of the first graphene film on the surface of the substrate is adjacent to a projection of the second graphene film on the surface of the substrate.
However, Heo (‘233) teaches a field effect transistor (Heo (‘233), Figs. 29A-29B, Col. 25, lines 59-67; Col. 26, lines 64-67; Col. 27, lines 1-21) comprising the source and drain electrodes each includes a 2D material layer such as graphene, for example, a first graphene layer (99) under the first source/drain electrode (104D) and a second graphene layer (98) under the second source/drain electrode (104S), wherein the first graphene film is physically disconnected from the second graphene film, and a projection of the first graphene film (99) on the surface of the substrate (96) adjacent to a projection of the second graphene film (98) on the surface of the substrate (96); by including the 2D material layer (99) (Heo (‘233), Figs. 29A-29B, Col. 27, lines 2-4) to the source/drain electrode, an energy band gap between the source/drain electrode and the substrate is adjusted.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the field effect transistor of Heo by forming each the source/drain electrode including a graphene layer as taught by Heo (‘233) to have the field effect transistor, wherein the source being made of a first graphene film; wherein the first graphene film is in direct contact with a surface of a substrate; wherein the first graphene film is physically disconnected from the second graphene film, and a projection of the first graphene film on the surface of the substrate is adjacent to a projection of the second graphene film on the surface of the substrate in order to provide improved graphene-type device having controlled energy band gap of the source/drain electrode, and high mobility, and improved performance characteristics (e.g., a low operating voltage and sub-threshold swing value) (Heo (‘233), Col. 1, lines 57-58; Col. 27, lines 2-4).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0175506 to Heo in view of Heo (‘233) (US Patent No. 9,735,233) as applied to claim 1, and further in view of Heo et al. (US Patent No. 9, 455,256, hereinafter Heo (‘256)) (the reference US 2012/0049160 by Sano et al. is presented as evidence, hereinafter Sano).
Regarding claim 4, Heo in view of Heo (‘233) discloses the field effect transistor according to claim 1. Further, Heo does not specifically discloses that the first graphene film and the second graphene film are both bilayer graphene films of an AB stack type. However, Heo (‘256) teaches forming a transistor (Heo (‘256), Figs. 1, 3, Col. 5, lines 62-67; Cols. 7-11)  including a first graphene layer (GP10) (Heo (‘256), Figs. 1, 3, Col. 5, lines 62-67; Col. 6, lines 1-39; Col. 7, lines 1-9) and a second graphene layer (e.g., GP20) physically disconnected from the first graphene film (GP10) and the second graphene layer (e.g., GP20) both include a stack of graphene layers (e.g., less than 5 layers) maintaining the unique properties of graphene in the stack of graphene layers (Heo (‘256), Figs. 1, 3, Col. 7, lines 1-9).
Further, it is known in the art that graphene does not have a band gap (Lee, ¶0005), and a bilayer graphene (as evidence by Sano, ¶0003, ¶0007) is provided to realize a band gap by forming A-B lamination of two layers of graphene. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the field effect transistor of Heo/Heo (‘233) by forming both the first graphene layer and the second graphene layer as a stack of graphene layers as taught by Heo (‘256) to have the first graphene film and the second graphene film that are both bilayer graphene films of an AB stack type in order to provide improved graphene-type device having high mobility and improved performance characteristics (Heo (‘256), Col. 1, lines 54-57; Col. 16, lines 35-59).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by US 2013/0175506 to Heo in view of Heo (‘233) (US Patent No. 9,735,233) as applied to claim 1, and further in view of Dimitrakopoulos et al. (US Patent No. 8,680,511, hereinafter Dimitrakopoulos).
Regarding claim 6, Heo in view of Heo (‘233) discloses the field effect transistor according to claim 1. Further, Heo discloses the field effect transistor, wherein the gate insulating layer (15) (Heo, Figs. 1, 2B, ¶0037, ¶0044) is formed on the channel (13/14), but does not specifically disclose that the gate insulating layer has an equivalent oxide thickness of less than 2 nm. However, Dimitrakopoulos teaches forming a graphene transistor (Dimitrakopoulos, Fig. 8, Col. 4, lines 25-49; Col. 8, lines 23-28) having a gate insulating layer (18) formed on the channel (14) and having a low equivalent oxide thickness (EOT) of less than 2 nm (e.g., the effective oxide thickness on the order of, or less than 1 nm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the field effect transistor of Heo/Heo (‘233) by forming a gate insulating layer having a low equivalent oxide thickness as taught by Dimitrakopoulos to have the field effect transistor, wherein the gate insulating layer has an equivalent oxide thickness of less than 2 nm in order to provide improved graphene-type FET device having improved performance and low leakage (Dimitrakopoulos, Col. 1, lines 15-20; Col. 2, lines 6-14; Col. 4, lines 25-49; Col. 8, lines 23-28).
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over by US 2013/0175506 to Heo in view of Heo (‘233) (US Patent No. 9,735,233) as applied to claim 1, and further in view of Farmer et al. (US 2012/0181506, hereinafter Farmer).
Regarding claims 23 and 25, Heo in view of Heo (‘233) discloses the field effect transistor according to claim 1 (claim 19). Further, Heo does not specifically disclose that an area of a projection of the gate on the surface of the substrate is equal to an area of a projection of the gate insulating layer on the surface of the substrate (as claimed in claim 23 and claim 25).
However, Farmer teaches forming graphene transistor (Farmer, Fig. 6, ¶0001, ¶0006-¶0007, ¶0016-¶0021, ¶0038-¶0040) comprising the gate (606) and the gate insulating layer stack (202/502), wherein a projection of the gate (606) (Farmer, Fig. 6, ¶0040, ¶0019, ¶0017) on the surface of the substrate (102) is equal to an area of a projection of the gate insulating layer stack (202/502) on the surface of the substrate (102).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the field effect transistor of Heo/Heo (‘233) by forming a gate insulating layer stack and a gate having the same projection on a substrate as taught by Farmer to have the field effect transistor, wherein an area of a projection of the gate on the surface of the substrate is equal to an area of a projection of the gate insulating layer on the surface of the substrate (as claimed in claim 23 and claim 25) in order to provide improved graphene-type FET device having high-speed transistor structure (Farmer, ¶0001, ¶0016, ¶0040).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 19, 23, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891